100 N.Y.2d 529 (2003)
791 N.E.2d 394
761 N.Y.S.2d 137
CATHERINE GREEN, as Administratrix of the Estate of ROBERT GREEN, SR., Also Known as ROBERT L. GREEN, SR., Deceased, Appellant,
v.
STEPHANIE MOWER et al., Respondents.
Court of Appeals of the State of New York.
Decided May 8, 2003.
*530 Finkelstein & Partners, Newburgh (George A. Kohl, 2nd, of counsel), for appellant.
Hite, Savitt, O'Donnell & Beaumont, P.C., Albany (John H. Beaumont of counsel), for respondents.
Before: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT, GRAFFEO and READ concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs. The Appellate Division correctly determined that, as a matter of law, decedent's failure to yield the right of way was the sole proximate cause of the accident. Thus, the Court properly granted defendants summary judgment dismissing the complaint (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.